THIS ASSET TRANSFER AGREEMENT dated as of the 1st day of January, 2005.

 

B E T W E E N :

 

1476246 Ontario Limited

a Corporation duly incorporated pursuant

to The Business Corporations Act of Ontario,

having its Registered Office in the City of

Sarnia, in the County of Lambton

(hereinafter called the "Purchaser")

 

OF THE FIRST PART

- and -

 

Pinetree Law Enforcement Products Ltd.

a Corporation duly incorporated pursuant

to The Business Corporations Act of Ontario,

having its Registered Office in City of

Sarnia, in the County of Lambton

(hereinafter called the "Vendor")

 

OF THE SECOND PART

 

 

WHEREAS the Vendor is the beneficial and registered owner of certain assets,
being the business assets and undertaking of the Vendor including equipment,
inventory, receivables, stock and trade, intellectual property, licences,
agreements, trademarks (including those assets specified in attached Schedule 1)
hereinafter referred to as the "Purchased Assets";

 

AND WHEREAS the Vendor wishes to sell to the Purchaser and the Purchaser wishes
to purchase from the Vendor the Purchased Assets on the terms and subject to the
conditions hereinafter contained;

 

NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the sum of One
Dollar ($1.00) and other good and valuable consideration now paid by each of the
parties hereto to the other party (the receipt and sufficiency of which are
hereby acknowledged), the parties hereto covenant and agree as follows:

 

 


--------------------------------------------------------------------------------



- 2 -

 

 

 

 

ARTICLE 1

 

DEFINED TERMS

 

1.1            "Closing Date" means the 10th day of January, 2005, with an
effective date of January 1st, 2005, or such earlier or later date as may be
mutually agreed upon by the parties hereto.

 

1.2

"Time of Closing" means 11:00 a.m. (Sarnia time) on the Closing Date.

 

1.3            "Purchase Price" means the purchase price payable to the Vendor
for the Purchased Assets in accordance with Article 3.

 

 

 

ARTICLE 2

 

PURCHASE AND SALE OF THE PURCHASED ASSETS

 

2.1            Subject to the terms and conditions hereof, the Vendor agrees to
sell and the Purchaser agrees to purchase the Purchased Assets on the Closing
Date.

 

 

 

ARTICLE 3

 

PURCHASE PRICE

 

3.1            The Purchase Price payable to the Vendor for the Purchased Assets
shall be equal to the fair market value of the Purchased Assets which has been
determined to be One Hundred and Forty Nine Thousand, Five Hundred and Forty
Five Dollars and Eighty Cents ($149,545.80). The Purchase Price will be
allocated as determined by the Purchaser.

 

 

 

ARTICLE 4

 

PAYMENT OF THE PURCHASE PRICE

 

4.1            The Purchase Price shall be paid and satisfied on the Closing
Date as follows:

 

(a)

to Release Crown Lien, direct payment of $69,545.80 to Receiver General for
Canada representing amounts owing by the Vendor with respect to Statutory
Deductions and GST owning as of January 1st, 2005;

 

 

 


--------------------------------------------------------------------------------



- 3 -

 

 

 

(b)

assumption of Promissory Note in the amount of $80,000.00, together with accrued
interest in favour of 1476232 Ontario Limited and secured by a General Security
Agreement over the assets and undertaking of the Vendor.

 

4.2            The Purchaser shall be liable for and shall pay all federal and
provincial sales taxes and all other taxes, duties or other like charges
properly payable upon and in connection with the conveyance and transfer of the
Purchased Assets by the Vendor to the Purchaser.

 

4.3            Subject to the indebtedness owing in favour of 1476232 Ontario
Limited, the Purchaser is not assuming and shall not be liable for, and the
Vendor hereby agrees to indemnify and save harmless the Purchaser from and
against, all obligations, commitments, debts, liabilities of or claims against
the Vendor as at the Closing Date, whether arising out of or in any way
connected with the Purchased Assets.

 

4.4            The parties hereto agree in respect of the Purchased Assets that
the Purchase Price shall be payable and allocable as determined in the sole
discretion of the Purchaser.

 

 

 

ARTICLE 5

 

COVENANTS, REPRESENTATIONS AND WARRANTIES OF THE VENDOR

 

The Vendor covenants, agrees with, represents and warrants to the Purchaser as
follows and acknowledges that the Purchaser is relying upon such covenants,
agreements, representations and warranties in connection with the purchase by
the Purchaser of the Purchased Assets herein provided for:

 

5.1            The Vendor is the owner of the Purchased Assets with good and
marketable title thereto free and clear of any claims, liens or encumbrances of
any nature whatsoever, save as specifically provided herein, and has the
exclusive right and full power to sell, assign, transfer and deliver the
Purchased Assets to the Purchaser free and clear of any claims, liens or
encumbrances whatsoever and such sale will not contravene, breach or offend
against or result in any default under any agreement, indenture, mortgage, lease
agreement, statute, regulation, order or judgment to which the Vendor is a party
or subject or by which the Vendor is bound or affected.

 

5.2            No person, firm or corporation has any agreement, option or any
rights capable of becoming an agreement or option for the acquisition from the
Vendor of the Purchased Assets.

 

 


--------------------------------------------------------------------------------



- 4 -

 

 

5.3            No suits, actions or other legal proceedings of any sort are
pending or are threatened which would restrain or otherwise prevent, in any
manner, the Vendor from effectually and legally transferring the Purchased
Assets to the Purchaser free and clear of any and all claims, liens and
encumbrances nor are there any suits, actions or other legal proceedings, the
effect of which would be to cause a lien to attach to the Purchased Assets to
divest title to the Purchased Assets or make the Purchaser, the Vendor, the
Corporation, or any of them liable for damages, pending or threatened and the
Vendor has no knowledge of any claims which could give rise to such a suit,
action or legal proceeding.

 

5.4            This Agreement constitutes a valid and binding obligation of the
Vendor enforceable against them in accordance with the terms hereof, subject,
however, to limitations with respect to enforcement imposed by law in connection
with bankruptcy or similar proceedings and to the extent that equitable remedies
such as specific performance and injunction are in the discretion of the court
from which they are sought.

 

5.5            The Vendor is not a "non-resident" within the meaning of the
Income Tax Act (Canada).

 

5.6            The Vendor shall cause all necessary steps and proceedings to be
taken to permit the Purchased Assets to be duly and regularly transferred to the
Purchaser.

 

 

 

ARTICLE 6

 

COVENANTS, REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

The Purchaser covenants, agrees with, represents and warrants to the Vendor as
follows and acknowledges and confirms that the Vendor is relying on such
covenants, agreements, representations and warranties in connection with the
sale by the Vendor of the Purchased Assets:

 

6.1            The Purchaser has been duly incorporated and organized and is
validly subsisting and in good standing under the laws of the Province of
Ontario. The execution and delivery of this Agreement and the consummation of
the transactions contemplated hereunder have been duly authorized by all
necessary corporate action on the part of the Purchaser.

 

6.2            This Agreement constitutes a valid and binding obligation of the
Purchaser enforceable against it in accordance with the terms hereof, subject,
however, to limitations with respect to enforcement imposed by law in connection
with bankruptcy or similar proceedings and to the extent that equitable remedies
such as specific performance and injunction are in the discretion of the court
from which they are sought.

 

 


--------------------------------------------------------------------------------



- 5 -

 

 

6.3            The Purchaser is not a "non-Canadian" within the meaning of the
Investment Canada Act (Canada).

 

 

 

ARTICLE 7

 

SURVIVAL OF COVENANTS, REPRESENTATIONS AND WARRANTIES

 

7.1            The covenants, representations and warranties of the Vendor and
the Purchaser contained in this Agreement and contained in documents submitted
pursuant to or in connection with the transactions herein provided for shall
survive the closing of the purchase and sale of the Purchased Assets herein
provided for and, notwithstanding such closing, and regardless of any
investigation by or on behalf of the Purchaser with respect thereto, shall
continue in full force and effect.

 

 

 

ARTICLE 8

 

PURCHASER'S CONDITIONS OF CLOSING

 

The purchase and sale of the Purchased Assets is subject to the following terms
and conditions for the exclusive benefit of the Purchaser to be fulfilled and/or
performed at or prior to the Time of Closing:

 

8.1            The covenants, representations and warranties of the Vendor to
the Purchaser contained in this Agreement shall be true and correct at the Time
of Closing with the same force and effect as if such covenants, representations
and warranties were made at and as of such time provided that the closing of the
transaction of purchase and sale herein provided for shall not be nor be deemed
to be a waiver of the covenants, representations and warranties contained in
this Agreement, which covenants, representations and warranties shall continue
in full force and effect as provided for in Article 7.1 hereof.

 

8.2            All of the terms, covenants and conditions of this Agreement to
be complied with or performed by the Vendor at or before the Closing Date shall
have been complied with or performed.

 

8.3            No action or proceeding in Canada by law or in equity shall be
pending or threatened by any person, firm, company, government, governmental
authority, regulatory body or agency to enjoin, restrict or prohibit the
purchase and sale of the Purchased Assets contemplated hereby.

 

8.4            The execution and delivery of this Agreement shall have been duly
authorized by all necessary corporate action on behalf of the Purchaser.

 

 


--------------------------------------------------------------------------------



- 6 -

 

 

 

8.5            The Vendor shall cause the necessary steps and proceedings to be
taken by the Corporation to permit the Purchased Assets to be duly and
effectively transferred to the Purchaser.

 

8.6            All documents or copies thereof required to be delivered to the
Purchaser shall have been so delivered.

 

8.7            In case any condition, obligation or covenant of the Vendor to be
performed prior to the Time of Closing shall not have been performed prior to
the Time of Closing, the Purchaser may terminate this Agreement by notice in
writing to the Vendor and in such event the Purchaser shall be released from all
obligations hereunder and unless the Purchaser can show that the condition or
conditions for the non-performance of which the Purchaser has rescinded this
Agreement are reasonably capable of being performed or caused to be performed by
the Vendor, then the Vendor shall also be released from all obligations
hereunder; provided, however, that the Purchaser shall be entitled to waive
compliance with any of such conditions, obligations or covenants in whole or in
part if it sees fit to do so without prejudice to any of its rights of
termination in the event of non-performance of any other condition, obligation
or covenant in whole or in part.

 

 

 

ARTICLE 9

 

VENDOR'S CONDITIONS OF CLOSING

 

The purchase and sale of the Purchased Assets is subject to the following terms
and conditions for the exclusive benefit of the Vendor to be fulfilled and/or
performed at or prior to the Time of Closing:

 

9.1            The covenants, representations and warranties of the Purchaser to
the Vendor contained in this Agreement shall be true and correct at the Time of
Closing with the same force and effect as if such covenants, representations and
warranties were made at and as of such time provided that the closing of the
transaction of purchase and sale herein provided for shall not be nor be deemed
to be a waiver of the covenants, representations and warranties contained in
this Agreement, which covenants, representations and warranties shall continue
in full force and effect as provided for in Article 7.1 hereof.

 

9.2            All of the terms, covenants and conditions of this Agreement to
be complied with or performed by the Purchaser at or before the Closing Date
shall have been complied with or performed.

 

9.3            All documents or copies thereof required to be delivered to the
Vendor shall have been so delivered.

 

 


--------------------------------------------------------------------------------



- 7 -

 

 

 

9.4            In case any condition, obligation or covenant of the Purchaser to
be performed prior to the Time of Closing shall not have been performed prior to
the Time of Closing, the Vendor may terminate this Agreement by notice in
writing to the Purchaser and in such event the Vendor shall be released from all
obligations hereunder and unless the Vendor can show that the condition or
conditions for the non-performance of which the Vendor has rescinded this
Agreement are reasonably capable of being performed or caused to be performed by
the Purchaser, then the Purchaser shall also be released from all obligations
hereunder; provided, however, that the Vendor shall be entitled to waive
compliance with any of such conditions, obligations or covenants in whole or in
part if they see fit to do so without prejudice to any of their rights of
termination in the event of non-performance of any other condition, obligation
or covenant in whole or in part.

 

ARTICLE 10

 

CLOSING DATE AND CONVEYANCE

 

10.1         Subject to compliance with the terms and conditions hereof, all
assignments, transfers and deliveries hereunder shall take place, and the
purchase and sale shall be completed and take effect as at the Time of Closing
notwithstanding that the recording of the transfer of the Purchased Assets on
any public register has not been completed at the date hereof.

 

10.2         The closing of the transactions contemplated herein shall take
place at the Time of Closing at the offices of George, Murray & Shipley unless
otherwise agreed to by the parties hereto.

 

10.3         Notwithstanding that the Vendor may have today executed and
delivered to the Purchaser certain other documents and instruments of
conveyance, each of the parties covenants and agrees that they will from time to
time hereafter execute and deliver such additional documents and instruments do
such acts and things as may be reasonably necessary to fully and effectively
sell, assign, transfer and convey the Purchased Assets, pursuant to this
Agreement and to otherwise carry out the intent and purpose of this Agreement.

 

 

ARTICLE 11

 

NOTICES

 

 

11.1         Any notice required or permitted to be given for the purposes of
this Agreement shall be in writing and shall be sufficiently given if personally
delivered to all the parties or their legal personal representatives, or to an
officer of the Purchaser or the Corporation or if sent by telex, telefax, or
registered mail, postage prepaid and addressed to such other party or parties as
follows:

 

 


--------------------------------------------------------------------------------



- 8 -

 

 

 

(a)

to the Vendor, at:

Pinetree Law Enforcement Products Ltd.

 

1200 Michener Road

 

 

Sarnia, Ontario

 

 

N7S 4B1

 

 

(b)

to the Purchaser, at:

1476246 Ontario Limited

c/o George Murray Shipley Bell, LLP

2 Ferry Dock Hill, P.O. Box 2196

Sarnia, Ontario

N7T 7L8

 

Attention: Mr. D’Arcy D. W. Bell

 

and such notice shall be deemed to have been received on the date it was
personally delivered transmitted by clear telexed or telefaxed copy or on the
third business day following the day on which it was mailed or telegrammed, as
the case may be; provided, however, that if at the time of mailing any such
notice, normal postal service shall have been interrupted through strikes or
other similar irregularities, then such notice shall be deemed to have been
received on the third day following the resumption of normal mail service.

 

 

 

ARTICLE 12

 

GENERAL PROVISIONS

 

12.1         Time shall be of the essence of this Agreement and of every part
hereof and no extension or variation of this Agreement shall operate as a waiver
of this provision.

 

12.2         The parties shall sign such further and other papers and documents
as may be necessary and desirable to give full force and effect to this
Agreement.

 

12.3         This Agreement shall be construed in accordance with the laws of
the Province of Ontario.

 

12.4         This Agreement and the provisions hereof shall constitute the
entire agreement among the parties hereto. No subsequent variation or amendment
of the provisions herein shall have any effect unless made in writing and signed
by the parties hereto.

 

12.5         This Agreement shall enure to the benefit of and be binding upon
the parties hereto and their respective heirs, executors, administrators,
successors and assigns.

 



 


--------------------------------------------------------------------------------



- 10 -

 

 

IN WITNESS WHEREOF the parties hereto have duly executed this Agreement on the
date first set out above.

 

 

SIGNED, SEALED AND DELIVERED

)

 

in the presence of

)

1476246 Ontario Limited

 

 

)

 

 

)

Per: /s/ Barry Lamperd

 

 

)

Barry Lamperd, President

 

 

)

 

 

)

Per: /s/ Dominic DiCarlo

 

 

)

Dominic DiCarlo, Vice-President

 

 

)

 

 

)

We have authority to bind the Corporation

 

)

 

 

)

 

 

)

Pinetree Law Enforcement Products Ltd.

 

)

 

 

)

Per: /s/ Barry Lamperd

 

 

)

Barry Lamperd, President

 

 

)

I have authority to bind the Corporation

 

 

 


--------------------------------------------------------------------------------



 

 

SCHEDULE 1

SEWING MACHINES & RELATED EQUIPMENT

1.

PFAFF

442-0-6701-BS

 

 

539747

 

2.

Brother

LK3-13826-1

 

3.

CONSEW

Model 226R-1

WB 9601590

 

4.

CONSEW

Model 226

WB 6710197

 

5.

PFAFF

145-H3-6/0 - CSN

 

6.

PFAFF

481-6/01

 

 

900 61 – CSN

 

7.

JUKI

Model 2516

Class: FF6-600

 

 

2000 – 0 8977

 

8.

PFAFF

145-H3-6/01- CSN

 

9.

JUKI

Model DDL-5530

DDLWF 19581

10.

JUKI

Model LU-563

LUOYC01679

 

11.

PFAFF

3335 HJ 1152

 

12.

PFAFF

195-H3-6/01- BLN

 

 

779 006

 

13.

Brother

EF4-13956-OIC

 

 

C 5562321

 

14.

JUKI

Model DDL – 555

X-55-22-17

 

15.

PFAFF

195 H3

6/01- BLN

 

 

791477

 

16.

Scissors Sharpening Grinder

101611

 

17.

Hot Knife

 

18.

Circular Saw

 

19.

Band Saw

 

20.

Drill Press

 



 


--------------------------------------------------------------------------------



 

 

MATERIAL UNDER BENCH

1.

AKKO Red Plastic

30 metres

2.

AKKO White Mesh

15 metres

3.

AKKO Black Mesh

30 metres

4.

AKKO Oxford Black

70 metres

5.

Ennis Black Mesh

50 metres

6.

Green

8 metres

 

7.

Black Vinyl

8 metres

 

8.

Orange (both sides)

7 metres

 

9.

Blue

50 metres

10.

Black

45 metres

11.

Orange (white on back)

7 metres

 

12.

Gun Bags Vinyl (red) (1-½") (XXXL)

35 metres

13.

Yellow (1/4")

7 metres

 

14.

Red (shiny)

3 metres

 

15.

Camouflage

4 metres

 

16.

Pants (blue)

3

 

17.

Easel Bags

3

 

18.

Curved Shields (ready to stuff)

26

 

19.

Curved Shields (to be sewn)

10

 

20.

Pepper Spray (to be sewn)

100

 

21.

Enforcer Bags with suit

2

 

accessories (helmets, etc.)

22.

Duel Weapon bags being sewn

4

23.

Groin Protectors

3

24.

Enforcer Bag

1

 

 


--------------------------------------------------------------------------------



 

 

25.

Enforcer Helmets

5

 

26.

Enforcer Gloves

28 pairs

27.

Fanny Packs

[8]

 

28.

Small Sample Bag

1

 

29.

Helmet Shells Black

11

 

(Simunition – old style)

30.

Enforcer Helmets

3

 

31.

Sim Helmets

2

 

32.

Used Arm Punch Bag

1

 

33.

Backs

3

 

34.

Cut out material

 

35.

Helmet (jaw protector)

16

36.

Green Sample

1

 

37.

Red shell

10

38.

Grey shell

6

 

39.

Gas Mask Pouch (with snap closure)

1

 

40.

Hand punch

2

 

41.

Skins

9

 

42.

Backs

13

43.

Barday Tactical Chest Protector Inserts

3

 

44.

Prism Second Chance Chest Protector

3

 

Carrier (2-XL and 1-S)

45.

Duty Shirt, Duty Pants

1 set

Second Chance Pulllover-type Nylon Shell

46.

Tactical Bag (camouflage)

2

47.

Hats (2 black & 1 grey)

3

 

 


--------------------------------------------------------------------------------



 

 

48.

Wrist Protectors (grey) (part of glove)

18

49.

Sample Gloves

3

 

50.

Sample Equipment Cover

2

 

51.

Monaduock Chest Protector

1

 

52.

Gas Mask Pouch (buckle closure)

5

 

53.

Arm Bands

15

54.

Chest Protector (Police)

2

 

55.

Sample Monaduock Enforcer Bag

1

 

56.

Chest Protector and Beige Pouch

1

 

57.

Grappling (light) Gloves with

8

 

wrist protection

58.

Chest Protectors (yellow)

2

59.

Belt Loops (with 2 inch ring)

7

60.

Pepper Spray holder

7

with snap

61.

Pepper Spray holder

2

with Velcro

62.

Flashlight Holders (6½" long, ¾" dia.)

1

 

63.

Raid Jacket (L) (grey)

4

 

64.

Raid Jacket (XL) (grey)

5

 

65.

Raid Pants (XL) (black)

1

 

66.

Upper Body Protector (w/o inserts)

5

 

67.

Raid Jacket With Hood (black) (L)

1

 

68.

Raid Jacket Blue (L) (missing zippers)

3

 

69.

Holster Foam Inserts

14

70.

Holster Covers

24

71.

Internal Vest Carrier

1

 

 

 


--------------------------------------------------------------------------------



 

 

72.

Vest With Pockets (XXXL)

1

73.

Internal Vest Carrier

1

74.

Vest (XXXL)

1

75.

Vest (L)

1

76.

Duty Bag (sample)

1

77.

Cargo Bag (sample)

1

78.

Large Cargo Bag on Wheels (sample)(black)

1

79.

Dual Weapon Bag (sample) (blue)

2

80.

Pants (1 grey, 1 blue with light blue strip)

2

81.

Bomber Jacket (Sarnia/Clearwater)

1

82.

Shirts (light blue)

6

83.

Lab Jacket (white) XL

1

84.

Jacket (camouflage)

1

85.

Pants (1 grey, 1 black)

2

86.

Raid Pants with Liner (blue) (L)

1

87.

Pants (black) (no pockets) (elastic top)

1

88.

Sample Drag Bag & Tan

1

(example from Wolverine)

89.

Dual Gun Bag (body of bag only)

12

90.

Dual Gun Bag (body of bag with liner only)

4

 

91.

Dual Gun Bag (front pocket only)

15

92.

Outside Carriers:

 

 

Large:

19 Front

30 Back

 

 

Medium:

9 Front

21 Back

 

 

Small:

2 Front

1 Back

 

93.

Drag Bags (1 black, 1 cameo)

2

 

94.

3 oz. Gun Bag (sample) (red)

1

 

 

 


--------------------------------------------------------------------------------



 

 

95.

Used Jackets (grey, khaki, camouflage)

3

96.

Sample Jacket (blue)

1

UPSTAIRS STORAGE AREA

1.

1½" Locking Slider

9

 

2.

1" Locking Sliders

100

3.

1½" Metal Locking Sliders

40

 

4.

Zipper Head tab on both sides

200

 

DOWNSTAIRS STORAGE RACKS

1.

1" Elastic

1 roll

 

2.

1½" Female Buckles

500

 

3.

1½" Male Buckles

100

 

4.

2" Male/Female Buckles

25

 

5.

1½" Slider

25

 

6.

1½" Male Buckles

300

 

7.

1" Buckles

50

 

8.

2" D-rings (silver)

50

 

9.

2" D-rings (black)

300

 

10.

1" Lock Slider

40

 

11.

Belt Clips

50

 

12.

2" Webbing

1½ roll

 

13.

1" Webbing

2½ rolls

14.

1½" Webbing

2 rolls

 

15.

2" Velcro Soft

1 7/8 roll

 

16.

2" Velcro Hard

1¾ roll

 

 

 


--------------------------------------------------------------------------------



 

 

17.

1½" Velcro Soft

1 7/8 roll

18.

1½" Velcro Hard

1 roll

 

19.

1" Velcro Hard

2 rolls

 

20.

1" Velcro Soft

2 rolls

 

21.

2" Elastic

½ roll

 

22.

Zipper

1 coil

 

23.

Binding

2 rolls

 

24.

½ Foam (white)

2 rolls

 

25.

1-½ Foam (Kick Bags)

40

 

26.

Foam Adhesive

1 can

 

27.

Adhesive Spray

1 box

 

 

UPSTAIRS STORAGE ROOM

1.

¾" Binding

4 rolls

 

2.

1" Binding

1 roll

 

3.

#8 Zipper (white)

30 metres

 

4.

Bias (flat)

15 metres

 

5.

Bias (doubled)

215 metres

6.

1" Webbing (red)

60 metres

 

7.

1" Webbing (white)

45 metres

 

8.

1" Webbing (black)

45 metres

 

9.

2" Velcro Soft (green)

40 metres

 

10.

2" Velcro Hard (green)

20 metres

 

11.

1" Velcro Hard (black)

40 metres

 

12.

1" Velcro Soft (black)

40 metres

 

 

 


--------------------------------------------------------------------------------



 

 

13.

2-½" Chrome Rings

42

 

14.

1½" Male/Female Buckle

76

 

15.

1½" Snap Hooks

125

16.

1½" [triangle]

100

17.

1½" Female Buckles

100

18.

1½" Male Buckles

100

19.

2" Male/Female Buckles

4

 

20.

1" Male/Female Buckles

43

 

21.

1-½" D-Rings

47

 

22.

2" D-Rings

355

23.

1" Snap Hooks

28

 

24.

1" Sliders

100

25.

2" Sliders

800

26.

1½" Sliders

65

 

27.

¼" End Snaps

40

 

28.

Zipper Head 2 Tabs (up/down)

40

 

29.

TKD Pants (green)

1

 

30.

TKD T-Shirts

4

 

31.

T-Shirts (Police Challenge 98)

9

 

32.

Smocks (L) (Bluewater School Hairdresser)

4

 

33.

Upper Body (Knife Resisting)

1

 

34.

Upper Body Shell

1

 

35.

Trainer Jacket & Pants (L)

1

 

(green with yellow strip)

36.

Raid Jackets (L) (blue)

3

 

 


--------------------------------------------------------------------------------



 

 

37.

Raid Jackets (grey)

12

1 Complete and 11 Partial

38.

Smock (L) (white)

1

39.

Shin Protectors

2

40.

Tactical Bags

4

h:\wpdocs\ks\ active files\lamperd\doc\asset transfer agmt with schedule 1.doc

 

 

 

 